     Case 1:17-cr-00188-NONE-SKO Document 199 Filed 02/18/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                  )    Case No. 1:17-CR-00188-LJO
                                              )
12
                            Petitioner,       )    ORDER
13                                            )
                 v.                           )
14                                            )
     BRYAN LEMONS,                            )
15                                            )
                            Respondent.       )
16                                            )
                                              )
17

18       Upon stipulation of the parties to continue the sentencing hearing in this

19 case and upon finding good cause, it is hereby ORDERED that:

20       The sentencing hearing in this case is continued from March 26, 2021, to
21
   August 20, 2021 at 10:30 a.m.
22 .

23 IT IS SO ORDERED.

24    Dated:   February 18, 2021
25                                            UNITED STATES DISTRICT JUDGE

26
27

28
